SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2011 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Blvd., Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:661-864-0500 Item 7.01Regulation FD Disclosure. On March 16, 2011, Maston N. Cunningham, President and Chief Executive Officer of Tri-Valley Corporation (the “Company”), presented at the Roth Capital Partners OC Growth Stock Conference. The slides accompanying Mr. Cunningham’s presentation are attached as Exhibit 99.1 to this Current Report on Form 8-K.An archived webcast of the presentation is available at the Company’s website at www.tri-valleycorp.com under the “Investor Center” tab. The information in this Current Report on Form 8-K, including Exhibit 99.1, is furnished pursuant to Item 7.01 and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description of Exhibit Tri-Valley Corporation ¾ March 2011 Investor Presentation Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 17, 2011 TRI-VALLEY CORPORATION /s/ Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer
